IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-10-00216-CV

                           IN RE DAVID LEE SUGARS


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator David Sugars has filed a petition for writ of mandamus, complaining that

Associate Judge Lisa Hubacek of the Second Administrative Judicial Region and

County Court at Law No. 1 of Brazos County, has abused her discretion by failing to

rule on and grant Relator’s motion to transfer venue in the underlying SAPCR suit. See

TEX. FAM. CODE ANN. § 155.201(b) (Vernon 2008).

      We do not have mandamus jurisdiction over an associate judge. See TEX. GOV’T

CODE ANN. § 22.221(b) (Vernon 2004) (providing for mandamus jurisdiction over a

judge of a district or county court); In re Walker, No. 01-08-00253-CV, 2008 WL 1830400

(Tex. App.—Houston [1st Dist.] Apr. 18, 2008, orig. proceeding) (mem. op.); see also In re
Walker, 265 S.W.3d 545, 547 n.8 (Tex. App.—Houston [1st Dist.] 2008, orig. proceeding).

Accordingly, we dismiss the petition for want of jurisdiction.



                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed
Opinion delivered and filed August 4, 2010
[OT06]




In re Sugars                                                                     Page 2